DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed   on 11/15/2021. 
	Claims 4 and 17 are cancelled.
Claims 1-3, 5-16 and 18-20 are pending in the Application.
  
Continuity/ Priority Information  
The present Application 16506872, filed Claims Priority from Provisional Application 62696728, filed 07/11/2018.
 
Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed on 11/15/2021, with respect to the rejection of claims 1-3, 5-16 and 18-20 under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (U.S. Pub. No. 20190129815), have been fully considered but they are not persuasive, as set forth in the present office action. 
Applicant argues that GAO fails to disclose the limitation “mark the die of the solid-state storage device as likely to fail, upon determining that the die of the solid-state storage device is likely to fail”. In support of his arguments, Applicant refers to paragraphs 19 and 20 of Gao cited in the office action that discloses the limitation. “Performing the proactive copy operation on the target drive extent may further include “dead flag” corresponding to the target drive extent, and.... to prevent the target drive extent from subsequently being allocated to any RAID mapping table entry”.  
In response to Applicant arguments, the Examiner notes that Gao is setting a dead flag in response to detecting that the received completion status for the I/O operation indicates that a soft media error occurred within the data storage drive while performing the I/O operation on the target drive extent. As a corrective action, Gao prevents the target drive from being allocated to any RAID mapping table entry, since according to FIG. 4, the Dead Flag 408 indicates the End of Life Flag 406 for drive extent "X", and therefore the target drive is not operable.  
As further example illustrated in Fig. 5, Par. [0071], [0072] at step 502, the I/O operation is issued to a target drive extent located on a data storage drive within the data storage system.
[0084] For each subsequent soft media error that occurs with regard to an I/O operation directed to the target drive extent, the soft media error counter for the target drive extent may be incremented at step 520 by the error weighting associated with the soft media error:
[0087] At step 522, I/O Operation Monitoring Logic 162 compares the value of the error ratio calculated at step 520 with a predetermined or configured threshold error ratio, which may also be a value between 0 and 100, e.g. 89. Otherwise, if the error ratio calculated at step 520 does exceed the threshold error ratio, then step 522 is followed by step 524, in which the I/O Operation Monitoring Logic 162 sets the "end of life" flag for the target drive extent.

Clearly, soft media error that occurs with regard to an I/O operation is equivalent to die “likely to fail” since a soft error by definition is a faction of probability failure, as illustrated in Par. [0076].If at step 508 it is determined that the completion status received at step 506 does not indicate that a hard media error has occurred, then step 508 is followed by step 512, in which I/O Operation Monitoring Logic 162 determines whether the completion status received at step 506 indicates that a soft media error has occurred.
Besides the limitation “mark the die......as likely to fail”, the Claims do not recite additional corrective function when the device is likely to fail, i.e. deposition of the device, replacement or repair. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, i.e. associated with  “mark the die as likely to fail”, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 
 In this case, the limitation “mark the die of the solid-state storage device as likely to fail” is too broad in scope subject to different interpretations.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Gao et al. (U.S. Pub. No. 20190129815) FILED: Nov. 9, 2017.
Regarding independent Claims 1, 8 and 14, Gao discloses drive extent based end of life detection and proactive copying for data storage drives in a mapped RAID data storage system, comprising: 
solid-state storage device coupled to the central storage controller; 
 [0037] FIG. 1, Data Storage System 116 includes at least one Storage Processor 120 and an Array of Physical Non-Volatile Data Storage Drives 128. Storage 
determine whether a die of the solid-state storage device is likely to fail based on a number of failed input/output (I/O) operations….satisfying a threshold:  
[0015] For each host I/O operation directed to the storage object, the storage processor may perform a monitoring operation that includes:
iii) in response to detecting that the received completion status for the I/O operation indicates that a soft media error occurred within the data storage drive while performing the I/O operation on the target drive extent: 
 [0017] b) calculating an error ratio for the target drive extent, the error ratio for the target drive extent being equal to a ratio of a current value of the soft media error counter corresponding to the target drive extent to a current value of the total I/O operations counter corresponding to the target drive extent, and 
[0018] c) in response to detecting that the error ratio for the target drive extent exceeds a threshold error ratio, performing a proactive copy operation on the target drive extent that copies all host data stored on the target drive extent to a newly allocated drive extent.
mark the die….. as likely to fail:
[0019] In some embodiments, performing the proactive copy operation on the target drive extent may further include setting a "dead flag" corresponding to the target drive extent.
"end of life" indication may be received from the data storage drive, and in response to receipt of the end of life indication from the data storage drive, proactive copy operations may be performed on all drive extents that are located within the data storage drive,

 Regarding Claims 2, 3, 9, 10, 15, 16,  Gao discloses “storage device marked as fail causes” [0069] In the example of FIG. 4, the Per-Drive Extent Data Structures 400 that are maintained for an example individual drive extent, referred to for purposes of explanation as drive extent "X", include a Total I/O Operations Counter for drive extent "X", a Soft Media Error Counter for drive extent "X", an End of Life Flag 406 for drive extent "X", a Dead Flag 408 for drive extent "X", and a an Allocated Flag 410 for drive extent "X".   

 	Regarding Claims 5, 6, 11, 12, 18, 19, Gao discloses “rebuild operation operations”.  [0075] At step 508, the I/O Operation Monitoring Logic 162 determines whether the completion status received at step 506 indicates that a hard media error has occurred that cannot be recovered from. If at step 508 it is determined that the completion status received at step 506 indicates that a hard media error has occurred that cannot be recovered from, then step 508 is followed by step 510, in which a rebuild operation is triggered for the data storage drive on which the target drive extent is located. The rebuild operation triggered at step 510 may, for example, recover the data stored on the data storage drive on which the target drive extent is located using host 

Regarding Claims 7, 13, 20, Gao discloses “transmitting the data to the central storage controller from the die”.  [0048] Host I/O Processing Logic 135 exposes one or more logical storage objects to Hosts 110 for reading and/or writing host data, so that Hosts 110 can issue Host I/O Operations 112 to specific storage objects, e.g. using names or other identifiers of the storage objects. The storage objects that are exposed to Host I/O Operations 112 may be written, read, created, and/or deleted by Hosts 110 through Host I/O Operations 112. The storage objects exposed to Hosts 110 may include or consist of logical disks sometimes referred to as "LUNs", as shown by LUN(s) 144.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Final Rejection 20211122
 
U.S. Patent and Trademark Office 

Email: james.kerveros@uspto.gov